DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The applicant cancelled claims 7, 15 and 19.

Response to Arguments
3.	Applicant's arguments filed 10/3/22 have been fully considered but they are not persuasive.
	The applicant argues that the amended claims 1, 9, and 17 are statutory. See 2019-revised-patent-subject-matter-eligibility-guidance at Example 29; see also Diehr, 450 U.S. at 184, 187, USPTO Finjan Memorandum (discussing Finjan and Core Wireless), MPEP 2106.05(e).
	The examiner respectfully disagrees wit the applicant’s argument because the present invention is non-analogous to Diehr, 450 U.S. at 184, 187 or Finjan and Core Wireless  because in the present application “applying based on the model, an alarm is provided to an operator when the drilling bit is entering a new formation top after passing the depth” is considered an insignificant post solution activity because using an alarm is well known in relevant field and the alarm is not part of technology improvement of the instant application, and thus the recitation does not constitute a meaningful limitation to amount significantly more than the judicial exception. See also Parker v. Flook, 437 U.S. 584 (1978). 

 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 1-6, 8-14, 16-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 1, a method), a computer system or a non-transitory computer medium performing as process (claims 9 and 17) which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mental process/mathematical relationship.  The limitations include 
accessing measurement data obtained from a drilling operation, wherein the measurement data show multiple measurements during the drilling operation when a drilling bit is located at a range of depths; based on the measurement data, using machine learning analytics to construct a model that predicts a formation top when the drilling bit reaches a depth; determining a correlation between the measurement data and the predicted formation top by: determining a covariance matrix between the measurement data and the predicted formation top; and calculating the correlation based on the covariance matrix; and in response to determining that the correlation exceeds a pre-determined threshold, applying the model to predict a formation top when the drilling bit reaches the depth.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not positively recite a particular machine that accesses measurement data obtained from a drilling operation.  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application the claim does not recite additional elements that integrate the judicial exception into a practical application.
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “accessing measurement data obtained from a drilling operation” is a generic element for data gathering.  Therefore the claims are found to be patent ineligible. 
The additional element of: “based on applying the model, an alarm is provided to an operator when the drilling bit is entering a new formation top after passing the depth” is considered an insignificant post solution activity because using an alarm is well known in relevant field and the alarm is not part of technology improvement of the instant application, and thus the recitation does not constitute a meaningful limitation to amount significantly more than the judicial exception. See also Parker v. Flook, 437 U.S. 584 (1978). 
The elements of “a computer” or “processors” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Claims 9 and 17 are rejected under 35 USC 101 for the same rational as in claim 1. 

	Dependent claim(s) 2-7, 8, 10-14, 16, 18 and 20, depending directly or indirectly of claims 1, 9 or 17, when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-7, 8, 10-14, 16, 18 and 20 are merely extensions of abstract ideas with no additional elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

			Examiner’s Notes
5. 	None of the prior art of record teaches or fairly suggests a computer-implemented method, a computer system or a non-transitory computer-readable medium comprising: determining a covariance matrix between the measurement data and the predicted formation top; and calculating the correlation based on the covariance matrix, in combination with the rest of the claim limitations as claimed and defined by the applicant.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
    Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857